
	

114 HRES 235 IH: Expressing deepest condolences to and solidarity with the people of Nepal following the devastating earthquake on April 25, 2015.
U.S. House of Representatives
2015-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 235
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2015
			Mr. Salmon (for himself, Mr. Sherman, Mr. Crenshaw, Mr. Polis, Mr. Engel, Mr. McGovern, Ms. Ros-Lehtinen, Mr. Larsen of Washington, Mr. Marino, Mr. Weber of Texas, Ms. DelBene, Ms. Jackson Lee, Mr. Newhouse, Ms. Gabbard, Mr. Cook, Mr. Meeks, Ms. McCollum, Mr. Bera, Mr. DeSantis, Mr. Clawson of Florida, Mrs. Comstock, Mr. Blum, Mr. Grayson, Mr. Connolly, Mr. Smith of Washington, Ms. Pingree, Mr. Cicilline, Mr. Rush, Mr. Bilirakis, Mr. Capuano, Miss Rice of New York, Mr. Williams, Mr. Grijalva, Mr. Levin, Mr. Johnson of Georgia, Mr. Pocan, Mr. Costa, Mr. Conyers, Mr. Israel, Ms. Bass, Mr. Ryan of Ohio, Ms. Judy Chu of California, Mr. Sires, Mr. Tonko, Mr. Langevin, Mr. Boustany, Mrs. Kirkpatrick, Mrs. Black, Mr. Bishop of Georgia, Mr. Fattah, Mrs. Bustos, Mr. Jolly, Ms. Moore, Mr. Kilmer, Mr. Carson of Indiana, Mr. Abraham, Mr. Lowenthal, Mr. Price of North Carolina, Mr. Sarbanes, Mr. Peterson, Ms. Slaughter, Mr. Sean Patrick Maloney of New York, Mr. Cleaver, Mr. Pascrell, Ms. Meng, Mr. Yoho, Mr. Keating, Mr. Yarmuth, Mr. Ted Lieu of California, Mr. Pittenger, Mr. McDermott, Mr. Rangel, Mr. Deutch, Mr. DesJarlais, Ms. Hahn, Ms. Wasserman Schultz, Mr. Honda, Ms. Wilson of Florida, Mr. Brady of Pennsylvania, Mr. Perlmutter, Mr. Brendan F. Boyle of Pennsylvania, Ms. Bonamici, Mr. Barr, Ms. Edwards, Ms. Lee, Mr. Wilson of South Carolina, Mr. Lynch, Mr. Roskam, Mr. DeFazio, Mr. Hastings, Mr. Butterfield, Mr. Poe of Texas, Ms. Frankel of Florida, Mr. Cohen, Mr. Lewis, Mr. Higgins, Mr. Chabot, Mrs. Davis of California, Mrs. Carolyn B. Maloney of New York, and Mr. Gosar) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing deepest condolences to and solidarity with the people of Nepal following the devastating
			 earthquake on April 25, 2015.
	
	
 Whereas, on April 25, 2015, a magnitude 7.8 earthquake struck the country of Nepal; Whereas according to the United States Geological Survey (USGS), the earthquake epicenter was located approximately 48 miles northwest from the capital, Kathmandu;
 Whereas the USGS already has registered over 50 aftershocks between magnitudes 4.0 and 6.7 and reports that additional aftershocks over magnitude 5.0 or greater may be expected;
 Whereas the reported death toll has reached over 4,000, thousands more people have been reported injured, and critical infrastructure, including roads, hospitals, and homes, has been damaged or destroyed;
 Whereas the United Nations estimates that up to 8,000,000 people have been affected by the earthquake, including an estimated 1,400,000 people in need of immediate food assistance;
 Whereas the United Nations Children’s Fund (UNICEF) estimates that nearly one million children will require urgent humanitarian assistance;
 Whereas the United States responded immediately to the disaster and the United States Agency for International Development (USAID) has deployed a 128-person Disaster Assistance Response Team (DART) to Nepal, including search and rescue efforts, emergency shelter, and water, sanitation and health;
 Whereas the United States has committed $10,000,000 to date for earthquake response and recovery efforts in Nepal, including search and rescue efforts, emergency shelter, and water, sanitation and health;
 Whereas individuals, businesses, and philanthropic organizations across the United States and throughout the international community have responded in support of Nepal; and
 Whereas humanitarian access has been severely constrained by the magnitude of destruction, the region’s mountainous terrain, and the remoteness of impacted areas: Now, therefore, be it
	
 That the House of Representatives— (1)expresses its deepest condolences to and solidarity with the people of Nepal following the devastating earthquake on April 25, 2015;
 (2)supports the efforts of the Administration to coordinate an immediate, effective United States Government humanitarian response and to provide relief to affected communities;
 (3)commends the efforts and honors the sacrifice of the men and women engaged in the response, including the citizens and Government of Nepal, the United States, and international humanitarian and nongovernmental organizations; and
 (4)urges the Administration, in coordination with the Nepalese Government and other donors, to continue to provide emergency relief and reconstruction efforts in Nepal.
			
